
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



LOAN MODIFICATION AGREEMENT


        This Loan Modification Agreement is entered into as of July 29, 2002 by
and between Maxim Pharmaceuticals, Inc. (the "Borrower") and Silicon Valley Bank
("Bank").

1.    DESCRIPTION OF EXISTING INDEBTEDNESS:    Among other indebtedness which
may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant to,
among other documents, a Loan and Security Agreement, dated on or about
October 9, 2000, as may be amended from time to time (the "Loan Agreement"). The
Loan Agreement provided for, among other things, a Committed Term Line in the
original principal amount of Four Million Dollars ($4,000,000). The Loan
Agreement has been modified pursuant to a Loan Modification Agreement dated
March 21, 2001, pursuant to which, among other things, the original principal
amount of the Committed Term Line decreased to Three Million Two Hundred
Thousand Dollars ($3,200,000). Defined terms used but not otherwise defined
herein shall have the same meanings as in the Loan Agreement.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness."

2.    DESCRIPTION OF COLLATERAL AND GUARANTIES.    Repayment of the Indebtedness
is secured by the Collateral as described in the Loan Agreement.

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the "Security Documents". Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the "Existing Loan Documents".

3.    DESCRIPTION OF CHANGE IN TERMS.

A.Modification(s) to Loan Agreement.

1.The following defined term set forth in Section 1.1 entitled "Definitions" is
hereby amended to read as follows:

"Committed Term Line" means a credit extension of up to Three Million Eight
Hundred Thousand and 00/00 Dollars ($3,800,000) with One Million Nine Hundred
Eighty Nine Thousand and 00/100 ($1,989,000.00) currently amortizing and up to
Six Hundred Thousand and 00/100 Dollars ($600,000.00) in the aggregate available
to Borrower for Term Loans (the "Additional Term Loan").

2.The defined term "Term Availability End Date" as defined in sub-section (a) of
Section 2.1.2 entitled "Term Loans Etc." is hereby amended to mean September 30,
2002 as to an Additional Term Loan(s).

3.Sub-section (b) under Section 2.2.1 entitled "Term Loans: Etc." is hereby
amended in part to provide that the Additional Term Loan shall accrue interest
at a per annum rate equal to 0.75% above the Prime Rate (the "Prime Option
Rate"). On the Term Loan Availability Date, Borrower shall elect either the
Prime Option Rate or the Fixed Option Rate (as defined therein).

4.Sub-section (d) under Section 2.2.1 entitled "Term Loans: Etc." is hereby
amended in part to provide that the Term Loan payment shall begin on November 1,
2002 and a final payment will be due no later than April 1, 2006 as to the
Additional Term Loan.

1

--------------------------------------------------------------------------------

5.Notwithstanding the terms and conditions contained in paragraph "(f)" under
Section 2.2.1 entitled "Term Loans, etc.", the prepayment fee as to the
Additional Term Loan (should Borrower elect the Fixed Option Rate) are as
follows:

From October 1, 2002 through September 30, 2003: 3%;
From October 1, 2003 through September 30, 2004: 2%;
From October 1, 2004 through September 30, 2005: 1%;
From October 1, 2005 through April 1, 2006: 0%.

6.Section 6.7 entitled "Principal Depository" is hereby amended in its entirety
to read as follows:

Borrower shall maintain its principal depository and operating accounts with
Bank, including but not limited to general checking, money market and/or
investment accounts maintained with Bank's Investment Products and Services
Department, and shall maintain a minimum aggregate balance of $3,500,000 in such
accounts at all times. In the event such minimum aggregate balance is not
maintained, Borrower agrees to pay to Bank a fee in the amount of $2,500
quarterly in arrears.

7.Section 6.9 "Financial Covenant" is hereby amended to read as follows:

Borrower will maintain at all times a Remaining Months Liquidity of at least
3 months, to be tested quarterly.

4.    CONSISTENT CHANGES.    The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

5.    NO DEFENSES OF BORROWER.    Borrower (and each guarantor and pledgor
signing below) agrees that, as of the date hereof, it has no defenses against
the obligations to pay any amounts under the Indebtedness.

6.    CONTINUING VALIDITY.    Borrower (and each guarantor and pledgor signing
below) understands and agrees that in modifying the existing Indebtedness, Bank
is relying upon Borrower's representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank's agreement to modifications
to the existing Indebtedness pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Indebtedness. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Loan Modification Agreement. The terms of this
paragraph apply not only to this Loan Modification Agreement, but also to all
subsequent loan modification agreements.

        This Loan Modification Agreement is executed as of the date first
written above.

BORROWER:   BANK:
MAXIM PHARMACEUTICALS, INC.
 
SILICON VALLEY BANK
By:
 
/s/  LARRY G. STAMBAUGH      
 
By:
 
/s/  SUSAN L. WORSHAM      
Name:
 
Larry G. Stambaugh
 
Name:
 
Susan L. Worsham
Title:
 
President and CEO
 
Title:
 
Vice President

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



LOAN MODIFICATION AGREEMENT
